1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    KENDALL BURTON,                                  No. 2:17-cv-2405-MCE-EFB P
13                       Plaintiff,
14              v.                                     ORDER SETTING SETTLEMENT
                                                       CONFERENCE
15    MOHYUDDIA,
16                       Defendant.
17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. §1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

22   Courtroom #25 on July 16, 2019 at 9:00 a.m.1

23          Plaintiff shall have the option to appear at the settlement conference in person or by video

24   conference. In the event video conferencing capabilities are unavailable, plaintiff may appear by

25   telephone. Plaintiff will be required to return the attached form advising the court how he would

26   like to appear at the settlement conference so that the court may issue the appropriate orders. A

27
            1
             Good cause appearing, the court will also continue the deadline for filing dispositive
28   motions in the event the case does not settle. The new deadline for filing dispositive motions is
     September 13, 2019.
                                                       1
1

2    separate order and writ of habeas corpus ad testificandum will issue once it has been determined
3    how plaintiff will appear.
4             In accordance with the above, IT IS HEREBY ORDERED that:
5             1. This case is set for a settlement conference before Magistrate Judge Kendall J.
6                 Newman on July 16, 2019 at 9:00 a.m. at the U. S. District Court, 501 I Street,
7                 Sacramento, California 95814 in Courtroom #25.
8             2. A representative with full and unlimited authority to negotiate and enter into a binding
9                 settlement on the defendants’ behalf shall attend in person.2
10            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
11                The failure of any counsel, party or authorized person subject to this order to appear in
12                person may result in the imposition of sanctions. In addition, the conference will not
13                proceed and will be reset to another date.
14            4. Plaintiff shall have the choice to attend the settlement conference in person or by
15                video. Within ten days after the filing date of this order, plaintiff shall return the
16                attached form notifying the court whether he would like to attend the settlement
17                conference in person or by video. If plaintiff chooses to appear by video and video
18                conferencing is not available, he may appear by telephone. If plaintiff does not return
19                the form telling the court how he would like to attend the conference, the court will
20                issue orders for plaintiff to appear by video.
21

22
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2           5. The parties are directed to exchange non-confidential settlement statements seven days
3              prior to the settlement conference. These statements shall simultaneously be delivered
4              to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff
5              shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.
6              Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it
7              arrives at least seven (7) days prior to the settlement conference. The envelope shall
8              be marked “SETTLEMENT STATEMENT.” The date and time of the settlement
9              conference shall be prominently indicated on the settlement statement. If a party
10             desires to share additional confidential information with the court, they may do so
11             pursuant to the provisions of Local Rule 270(d) and (e).
12   DATED: April 9, 2019.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENDALL BURTON,                                   No. 2:17-cv-2405-MCE-EFB P
12                       Plaintiff,
13           v.                                        PLAINTIFF’S NOTICE ON TYPE OF
                                                       APPEARANCE AT SETTLEMENT
14   MOHYUDDIA,                                        CONFERENCE
15                       Defendant.
16

17          Check one:

18

19          Plaintiff would like to participate in the settlement conference in person.

20

21          Plaintiff would like to participate in the settlement conference by video/telephone.

22

23

24

25
     Date                                             Kendall Burton
26                                                    Plaintiff pro se
27

28

                                                       4
